
	

114 HRES 244 IH: Expressing support for the designation of May 2015 as “Mental Health Month”.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 244
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Murphy of Pennsylvania (for himself, Ms. Matsui, Mr. Tonko, Mrs. Napolitano, Mr. Levin, Ms. Norton, Mr. Rangel, Ms. McCollum, Mr. Loebsack, Ms. Judy Chu of California, Mr. Cárdenas, Mr. Farr, Mr. Thompson of Pennsylvania, Ms. Esty, Ms. Eshoo, Mr. Kilmer, Mr. Thompson of California, Ms. DeGette, Mr. Ellison, Mr. Katko, and Mr. Nugent) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of May 2015 as Mental Health Month.
	
	
 Whereas the mental health and well-being of people in the United States is a vital issue that affects not only quality of life, but also the health of communities, families, and economic stability;
 Whereas individuals with mental illness and behavioral health disorders can and do recover utilizing treatment regimens, including psychosocial therapies, peer support, and clinical help, as well as other behavioral, psychiatric, psychological, faith-based and pastoral care, and medical services;
 Whereas parents, families, and caregivers are allies in recovery and serve as critical members of the care delivery team;
 Whereas advances in brain and behavioral research show significant promise for continued improvements in effective treatments of mental illness;
 Whereas 43,700,000 adults in the United States experience mental illness; Whereas approximately 1 in 5 children and adolescents has a diagnosable mental disorder;
 Whereas 9,600,000 adults in the United States experience conditions such as schizophrenia, bipolar disorder, and major depression;
 Whereas 3,600,000 adults in the United States with a diagnosis of serious mental illness do not receive treatment;
 Whereas post-traumatic stress disorder (PTSD) impacts 7 to 20 percent of service members and veterans of the wars in Afghanistan and Iraq;
 Whereas roughly 20 to 50 percent of all prison and jail inmates are diagnosed with a mental illness and United States prisons are home to 10 times more people with mental illness than psychiatric hospitals;
 Whereas mental illness is the leading cause of disability in the Nation; Whereas untreated mental illness is a leading cause of absenteeism and lost productivity in the workplace and costs the United States economy over $193,000,000,000 per year in lost earnings;
 Whereas suicide is the second leading cause of death among individuals between the ages of 25 and 34;
 Whereas 1 in 4 Latino adolescents report contemplating suicide, a rate higher than any other demographic;
 Whereas Native Americans currently rank as the top ethnicity for suicide rates nationwide; Whereas studies report that people with serious mental illness die, on average, 25 years earlier than the general population;
 Whereas those with mental illness are 3 to 4 times more likely to be the victims of crime and abuse;
 Whereas lack of awareness of one's mental illness, known as anosognosia, affects approximately 50 percent of individuals with schizophrenia and 40 percent of individuals with bipolar disorder making it more challenging to receive care;
 Whereas the delay between a first episode of psychosis and onset of treatment is an average of 70 weeks;
 Whereas stigma associated with mental illness continues to persist; Whereas recovery-oriented interventions such as supported employment, supported housing, and supported education have been shown to improve outcomes;
 Whereas the faith community provides a vital link in ministering and serving individuals and families in need of mental health services;
 Whereas individuals engaged in peer recovery support services utilize crisis and emergency services less; and
 Whereas it would be appropriate to observe May 2015 as Mental Health Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Mental Health Month to remove the stigma associated with mental illness and place emphasis on scientific findings regarding mental health recovery;
 (2)recognizes mental well-being is equally as important as physical well-being for citizens, communities, businesses, and the economy in the United States;
 (3)applauds the coalescing of national, community, medical, and faith-based organizations in working to promote public awareness of mental health and providing critical information and support to the people and families affected by mental illness;
 (4)supports the finding of the President's Commission on Mental Health that the Nation's failure to prioritize mental health is a national tragedy; and
 (5)encourages all to draw on Mental Health Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness.
			
